DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An in-vehicle computing system of a vehicle, the in-vehicle computing system comprising: a display device; a hardware interface communicatively connecting the in-vehicle computing system to one or more vehicle devices, the one or more vehicle devices including a camera detecting an environment of the vehicle; a processor; and a storage device storing instructions executable by the processor to: identify a user in the vehicle; detect one or more behaviors of the user; determine an object of interest based on the one or more detected behaviors of the user and based on images captured by the camera, wherein the object of interest is separate from the user in the vehicle; and adapt the display device and/or at least a selected vehicle device of the one or more vehicle devices based on the one or more detected behaviors of the identified user to provide a personalized interactive experience for the identified user, wherein the personalized interactive experience includes adjusting a view on the display device that focuses on the object of interest.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A method for an in-vehicle computing system, the method comprising: via instructions executed by a processor of the in-vehicle computing system, identifying a user in the vehicle; detecting one or more behaviors of the user; detecting an object of interest based on an intersection of the one or more detected behaviors of the identified user and an object of interest, wherein the object of interest is detected via a vehicle device, and wherein the object of interest is separate from the user in the vehicle; and adapting a display device to show the object of interest and[[/or a]] adjusting the vehicle device to focus on the object of interest for display on the display device based on the one or more detected behaviors of the identified user to provide a personalized interactive experience for the identified user, wherein the vehicle device comprises a camera configured to detect an environment of the vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 18, An in-vehicle computing system of a vehicle, the in-vehicle computing system comprising: a display device; a hardware interface communicatively connecting the in-vehicle computing system to one or more vehicle devices; a processor; and a storage device storing instructions executable by the processor to: identify a user in the vehicle; detect one or more behaviors of the user indicating a user state; detect one or more environmental conditions of the vehicle; accessing a database correlating user interactions with the one or more vehicle devices during different user states and environmental conditions; and adapt the display device and/or at least a selected vehicle device of the one or more vehicle devices based on the one or more detected behaviors of the identified user and based on a selected user interaction associated with the indicated user state and the detected one or more environmental conditions in the database, wherein the one or more detected behaviors of the user used to adapt the display device and/or the selected vehicle device includes a pupil diameter of the user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661